Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1668” has been used to designate both the lever and the priming pump in FIG. 16B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When 
Both of claims 3 and 9 appear twice in the current set of claims, correction is required.

Claim 1 is objected to because of the following informalities:  Line 10 of Claim 1 recites “a bi-directional sealing member positioned between a the valve head…”. The term “a” should be removed.  Appropriate correction is required.
Claim 18 includes the number “1646” in line 4, this appears to be a typo and should be removed.
Claim 22 includes the number “1” in line 2, this appears to be a typo and should be removed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “…a second open position where the bi-directional sealing member can disengage from the sealing surface…” in line 14. The term “can” make it unclear as to whether the subsequent components/functions are being positively claimed.
Claim 1 recites “…the piston chamber in fluid communication with an outlet of the first valve and an inlet of the second valve…” in line 21. However, claim 1 previously recites “a valve body defining an inner chamber in fluid communication with a valve inlet and a valve outlet”. It is not clear if the valve inlet and outlets at each part of the claim refer to the same or different components.
Claim 4 recites the limitation "the inner wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “wherein the valve seal...” and then describes an element as a flap disengaging a sealing surface. However, the valve seal as in claim 1 forms the sealing surface; it is not clear how an element can disengage from itself. The examiner suggests that the applicant intended to refer to the sealing member rather than the valve seal.
Claim 6 recites “wherein the sealing member…” and then describes an element defining a central aperture flexing into the inner chamber. The examiner suggests that applicant intended to refer to the valve seal rather than the sealing member, as the sealing member does not contain an aperture.

Claim 10 recites “…valves comprise a spherical member…”; it is not clear if this member is the same as the “sealing member” of claim 1, and if so how both the sealing member and spherical member are utilized within the valve.
Claim 11 recites the limitation "the distal end of the valve head" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 appear to be the same claim; correction is required.
Claim 17 recites the limitation "the pump chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “…an inlet of the first valve…” in line 2. However, claim 1 previously recites “a valve body defining an inner chamber in fluid communication with a valve inlet and a valve outlet”. It is not clear if the valve inlet of each claim refers to the same or different components.
Claim 21 recites the limitation "the crank arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

 
Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boulade (US Patent No. 1,340,597).

Boulade teaches:

limitations from claim 1, a pump, comprising: a pump housing (see FIG. 2); first and second valves (19, 25) housed within the pump housing; a piston (3) and a piston chamber (2), the piston chamber in fluid communication with an outlet (18 via passage 8) of the first valve and an inlet (24 via passage 8) of the second valve above the piston (the valves 19, 25 are oriented below the piston in FIG. 2, however this is merely a matter of orientation and the pump would be capable of working if the assembly in FIG. 2 were flipped); a cam shaft (see portion of shaft 4 with cams 15, 21, 26) comprising first and second cams (21, 26), with the first cam engaging a valve head (22) of the first valve and the second cam engaging a valve head (22) of the second valve, the first and second cams oriented to open the first valve when the second valve is closed and to close the second valve when the first valve is open (Page 1 Lines 62-71); and a crankshaft (4, 5) coupled to the piston for moving the piston within the piston chamber, the crankshaft configured to move the piston in a first direction when the first valve is open and the second valve is closed to draw fluid through the first valve and into the piston chamber and to move the piston in a second direction when the second valve is open and the first valve is closed to force the fluid from the piston chamber through the second valve (Page 1 Line 107 through Page 2 Line 


    PNG
    media_image1.png
    423
    424
    media_image1.png
    Greyscale


limitations from claim 2, wherein the crankshaft and cam shaft are integrally formed with the crank shaft extending from a distal end of the cam shaft (see FIG. 2);

limitations from claim 3, wherein the inner chamber of each valve defines an inner cylindrical wall (see walls about followers 22 for example; see cylindrical outer surface of followers 22 indicated by the shading lines in FIG. 2) and the valve head is sized and shaped to slidably engage the inner cylindrical wall and the bidirectional sealing member is disc-shaped (see FIG. 2; Page 1 Lines 86-91);

limitations from claim 7, wherein the valve head of each valve comprises a body portion having a distal end (where 22 contacts 19) for engagement with the 

limitations from claim 13, further comprising a motor (a motor is not disclosed, however it is inherent that a motor of some form must be present to cause rotation of the shaft 4) coupled to the cam shaft to control rotation of the cams and thereby control opening and closing of the first and second valves (Page 1 Line 107 through Page 2 Line 23);

limitations from claim 14, wherein the cam of the first valve and the cam of the second valve (21, 26) are synchronized in their respective rotations such that when the first valve is open, the second valve is closed and when the second valve is open, the first valve is closed (Page 1 Line 107 through Page 2 Line 23);

limitations from claim 15, wherein the cam of the first valve and the cam of the second valve are synchronized in their respective rotations such that when the first valve is open, the second valve is closed and when the second valve is open, the first valve is closed (Page 1 Line 107 through Page 2 Line 23)



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulade (US Patent No. 1,340,597) as applied to claims 1 and 7 above, and in further view of Dora (US Patent No. 3,613,729).

Boulade teaches that the valve cams (21, 26) rotate to move the valves (19, 25), but does not teach a particular shape of the valve cams, such as a flat surface;

However, regarding claims 8-9:

It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In this case it would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to choose a cam shape for the cams of Boulade in view of Dora, such as the flat and rounded surfaces taught by claim 8 and 9, in order to generate a particular valve opening/closing schedule, as the shape of valve cams are taught by Dora as a result-effective-variable determining the opening of the valves and therefore the fluid flow through the pump (C. 2 Lines 29-34 of Dora).





Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulade (US Patent No. 1,340,597) as applied to claim 1 above, and in further view of Villaire et al (US Patent No. 7,845,330).

Boulade does not teach a priming pump;

Villaire teaches a pumping system (see FIG. 3-4) including a reciprocating pump (42; FIG. 4) and a priming pump (82) providing fluid to the inlet of the reciprocating pump (C. 5 Lines 64 through C. 6 Line 8), and wherein a check valve is between the pumps (98, 100);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a priming pump upstream of the pump of Boulade, as taught by Villaire, in order to ensure that the main pump has a consistent supply of fluid at different operating conditions (C. 6 Lines 46-56);




Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lumkes et al (US PGPub No. 2018/0209414) in view of Boulade (US Patent No. 1,340,597) and in further view of GB 1212647 (herein GB647).

Lumkes teaches:

limitations from claim 1, a pump (FIG. 1 and FIG. 11), comprising: first and second valves (101-102), a piston (100) and a piston chamber (see FIG. 1; paragraph 37), the piston chamber in fluid communication with an outlet of the first valve and an inlet of the second valve above the piston (see FIG. 1; “inlet” and “outlet” connections); a cam shaft comprising first and second cams (see FIG. 11 teaching 2 cams, the camshaft is not explicitly disclosed, however it would have been obvious that in order to rotationally drive the cams a shaft would be necessary; paragraph 28 and also claim 2), with the first cam engaging a valve head of the first valve and the second cam engaging a valve head of the second valve (see cam follower 304 in FIG. 3 for example; paragraph 39), the first and second cams oriented to open the first valve when the second valve is closed and to close the second valve when the first valve is open (see the drawings in FIG. 1 showing an order of operations for the valves wherein the valves alternate open/close positions); and a crankshaft (see FIG. 3 showing a pump 300 with a rotating shaft coupled to a piston rod) coupled to the piston for moving the piston within the piston chamber, the crankshaft configured to move the piston in a first direction when the first valve is open and the second valve is closed to draw fluid through the first valve and into the piston chamber and to move the piston in a second direction when the second valve is open and the first valve is closed to force the fluid from the piston chamber through the second valve (see the drawings in FIG. 1 showing an order of operations for the valves wherein the valves alternate open/close positions while the piston reciprocates);

Lumkes teaches a schematic and therefore does not teach a housing for each of the pump and valves;

However, Boulade teaches:

limitations from claim 1, a pump, comprising: a pump housing (see FIG. 2); first and second valves (19, 25) housed within the pump housing; a piston (3) and a 

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to provide a common housing and shaft for the pump and valves of Lumkes, as taught by Boulade, in order to create a compact pump with a small footprint;

Lumkes does not teach details of the valve members;

However, GB647 teaches:

limitations from claims 1 and 3-4, a valve body (see the housing in FIG. 2) defining an inner chamber in fluid communication with a valve inlet and a valve outlet (the chamber about valve indicated by 10-12; openings “P” and “St”); a valve head (12) positioned within the inner chamber, the valve head moveable between a first position and a second position (Page 2 Lines 72-74); a valve seal (11) defining an aperture in fluid communication with the valve inlet and having a sealing surface; a bi-directional sealing member (10) positioned between a the valve head and the valve seal, the bi-directional sealing member movable between a first closed position where the bi-directional sealing member engages with the sealing surface of the valve seal to seal the aperture and a second open position where the bi-directional sealing member can disengage from the sealing surface of the valve seal to allow flow through the aperture of the valve seal (Page 2 Lines 96-108 for example); wherein the valve inlet of each valve is positioned below the sealing member and the outlet comprises a port in fluid communication with the inner chamber at a position above the sealing member (see FIG. 2 wherein the inlet/outlet ports of the valve are on opposing sides of member 10; whether or not the inlet and outlet are above or below one another is a matter of orientation of the pump), wherein each valve further comprises a head seal (see FIG. 2) interposed between the valve head and the inner wall to form a slidable seal therein between;


    PNG
    media_image2.png
    610
    353
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to substitute one known valve type for another, such as the cam actuated ball valve of GB647 for the valve of Lumkes in order to reach an expected result (i.e. controlling the flow of fluid through a system);





Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lumkes et al (US PGPub No. 2018/0209414) in view of Boulade (US Patent No. 1,340,597) and in further view of GB 1212647 (herein GB647) as applied to claim 1 above, and in further view of Micnerski (US PGPub No. 2018/0264495).

GB647 teaches a ball valve (10) rather than a flap valve;

However, Micnerski teaches a pump FIG. 3 including inlet and outlet valve members (122, 124); and further teaches that valve types such as ball valves and flap valves are known alternatives to one another in pumps;

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to choose a valve sealing member type from amongst known types, such as the ball valve of GB647 or the flap valve of Micnerski, as a matter of design choice to adjust characteristics such as responsiveness of the valve or valve opening size.



Allowable Subject Matter
Claims 16-18, 6, 10-12, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, none of the prior art of record teaches a valve seal having a flexible central aperture that can flex into the valve chamber;
Regarding claim 16, the prior art does not teach a crankshaft with a crank arm and a crank member at a distal end of the crankshaft, such that the crankarm moving in a circular motion as the crankshaft rotates.
Regarding claim 21, the prior art does not teach a lever member attached to pivot at the pump housing and attached to a piston of a priming pump to drive said pump.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The following prior art is drawn to examples of cam driven valves integrated with reciprocating pumps: 2308974, 3951574;

The following prior art is drawn to valve structure relevant to the claims: 7093615, 6164269, 6588724, 2225541, 20070284553;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746